Citation Nr: 0312602	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  01-00 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury, to include the great toe and the little toe.  


REPRESENTATION

Veteran represented by:	Barbara Girard, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 9, 1972 to 
November 22, 1972.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).


REMAND

In correspondence received in May 2003, the veteran indicated 
that he wished to have a videoconference hearing before a 
Veterans Law Judge at the RO.  Consequently, a remand is 
required.  38 C.F.R. § 19.9 (2002).

For the reasons stated, this case is REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
law Judge.  The veteran and his attorney 
should be notified of the date and time 
of the hearing, and the claims file 
should be made available to them for 
their review.

No action is required by the veteran until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




